6/25/2020    Case 2:16-cv-05376-DSF-PLA
                                The Justice Department Inked aDocument             111-2
                                                                   Deal to Sell 1MDB   PenthouseFiled    06/25/20
                                                                                                    for 64%   Off. The CondoPage
                                                                                                                               Board1Isof     4 Page
                                                                                                                                           Fighting Back. - ID
                                                                                                                                                             WSJ
                                                                               #:1354
 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/the-justice-department-inked-a-deal-to-sell-1mdb-penthouse-for-64-o -the-condo-board-is- ighting-back-11592427639


PRIVATE PROPERTIES

The Justice Department Inked a Deal to Sell
1MDB Penthouse for 64% Oﬀ. The Condo
Board Is Fighting Back.
The board at Walker Tower plans to buy the formerly record-setting apartment for fear that the deal
could hurt property values at the building




Walker Tower
PHOTO: CORE


By Katherine Clarke
June 17, 2020 5 00 pm ET

In 2014 a nearly 6,000-square-foot penthouse spanning the top ﬂoor of the luxury
Manhattan condominium Walker Tower sold for $50.9 million, making it the priciest
apartment ever sold downtown at the time.

A few weeks ago, the same unit went into contract for just $18.25 million, according to
people familiar with the situation.

Now a battle is brewing over the property, which the U.S. Department of Justice is selling
after seizing it as part of a civil forfeiture action related to the Malaysian 1MDB
corruption scandal. In an eﬀort to block the sale from going through at such a low price,
                                                                                                                                         EXHIBIT A
https://www.wsj.com/articles/the-justice-department-inked-a-deal-to-sell-1mdb-penthouse-for-64-off-the-condo-board-is-fighting-back-11592427639                    1/4
6/25/2020   Case 2:16-cv-05376-DSF-PLA
                      The Justice Department Inked aDocument       111-2
                                                    Deal to Sell 1MDB        Filed
                                                                      Penthouse      06/25/20
                                                                                for 64%            Page
                                                                                        Off. The Condo Board2Isof  4 Page
                                                                                                                Fighting Back. - ID
                                                                                                                                 WSJ
                                                                #:1355
the Walker Tower condo board plans to exercise its right of ﬁrst refusal, buying the condo
itself for the same sum, then relisting it for more.

“The contract price can only be described as steeply distressed and unrealistic and one
which could adversely aﬀect the market value of other homes at Walker Tower,” said
David Berkey, an attorney for the condo board. “The board is acting in the best interests of
all Walker Tower owners by exercising its right of ﬁrst refusal.”

He said the board plans to put the penthouse back on the market “to ensure that its value
is recognized.”

In response to a request for comment, a Justice Department spokesman directed The Wall
Street Journal to a prior pleading in the case, showing that the Walker Tower condo board
had previously agreed that the government would have sole discretion to accept an
undisclosed oﬀer, or any other price within 25% of that oﬀer.




A bathroom at Walker Tower.
PHOTO: CORE


Despite the Covid-19 crisis, the market hasn’t fallen enough to justify the Justice
Department selling it for such a low price, said Vickey Barron, a resident of the building
and a real-estate agent with Compass.

“We’re all scratching our heads saying, ‘How did this happen?’” said Ms. Barron. “What
we’re talking about is an almost 70% discount. It’s almost like a sample sale. Walker
Tower is not a sample sale.”

The ﬁve-bedroom apartment has three wood-burning ﬁreplaces, nearly 500 square feet of
private terraces and 360-degree views of the Hudson River and the Statue of Liberty.
                                                                                                                           EXHIBIT A
https://www.wsj.com/articles/the-justice-department-inked-a-deal-to-sell-1mdb-penthouse-for-64-off-the-condo-board-is-fighting-back-11592427639   2/4
6/25/2020   Case 2:16-cv-05376-DSF-PLA
                      The Justice Department Inked aDocument       111-2
                                                    Deal to Sell 1MDB        Filed
                                                                      Penthouse      06/25/20
                                                                                for 64%            Page
                                                                                        Off. The Condo Board3Isof  4 Page
                                                                                                                Fighting Back. - ID
                                                                                                                                 WSJ
                                                                #:1356

The unit had been purchased in 2014 by an entity known as 212 West 18th Street LLC.
When the Justice Department moved to seize the condo, it alleged that the limited
liability company was controlled by Abu Dhabi businessman Khadem Al Qubaisi and that
he had purchased the unit with money illegally siphoned from Malaysian state fund
1Malaysia Development Bhd., known as 1MDB. The 1MDB fund was started by former
Malaysian Prime Minister Najib Razak to encourage economic development, but more
than $4.5 billion of its funds were misappropriated by high-level oﬃcials of 1MDB and
their associates between 2009 and 2015, according to the Justice Department. Mr. Najib is
on trial for money laundering and abuse-of-power charges relating to 1MDB. He has
denied the charges.




Khadem Al Qubaisi
PHOTO: JUAN CARLOS HIDALGO EPA SHUTTERSTOCK


The penthouse was most recently listed for $35 million with Shaun Osher and Emily Beare
of CORE, who didn’t immediately respond to a request for comment. Mr. Berkey said

                                                                                                                           EXHIBIT A
https://www.wsj.com/articles/the-justice-department-inked-a-deal-to-sell-1mdb-penthouse-for-64-off-the-condo-board-is-fighting-back-11592427639   3/4
6/25/2020   Case 2:16-cv-05376-DSF-PLA
                      The Justice Department Inked aDocument       111-2
                                                    Deal to Sell 1MDB        Filed
                                                                      Penthouse      06/25/20
                                                                                for 64%            Page
                                                                                        Off. The Condo Board4Isof  4 Page
                                                                                                                Fighting Back. - ID
                                                                                                                                 WSJ
                                                                #:1357
before the pandemic, several prospective buyers had bid on the unit, but those oﬀers
weren’t accepted by the Justice Department.

“The board and residents of Walker Tower respect the need for federal prosecutors to
recover assets obtained illegally by participants in the 1MDB scandal,” Mr. Berkey said.
“The board has collaborated with Justice Department oﬃcials over the past several years
in trying to negotiate a sale of Penthouse One to advance that eﬀort.”

It’s not clear if the prospective buyer for the unit, who couldn’t be identiﬁed, will ﬁght the
board’s move to buy the property.



The board’s move to exercise its right of ﬁrst refusal is extremely rare in the New York
real-estate world. Several agents told The Wall Street Journal they didn’t recall a single
instance of it in a luxury building in the past. In New York, the right of ﬁrst refusal is
commonly written into a condominium’s bylaws to allow boards some control over who
buys in the building and at what price. In the event that a board is unhappy with a deal, it
has the option to buy the unit itself.

Industry experts said the $18.25 million price is below market value and Walker Tower is
warranted in its concern.

When such a sale occurs, “it ricochets through the entire value system for the remaining
units in the building,” said New York agent Frances Katzen of Douglas Elliman, who is not
involved in the deal. “It sends a very dangerous message to the market about values.”

Another unit seized by authorities as part of the 1MDB investigation was a penthouse at
the Time Warner Center in Midtown belonging to Jho Low, the young Malaysian ﬁnancier
at the center of the 1MDB scandal. That penthouse sold for $23 million in late May, short
of the $30.55 million it traded for in 2011. Mr. Low has denied any wrongdoing.

Write to Katherine Clarke at Katherine.Clarke@wsj.com




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




                                                                                                                                           EXHIBIT A
https://www.wsj.com/articles/the-justice-department-inked-a-deal-to-sell-1mdb-penthouse-for-64-off-the-condo-board-is-fighting-back-11592427639                4/4
